DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on June 03rd, 2021 has been acknowledged.  By this amendment, claims 1-15 have been amended and claim 16 has been newly added.  Accordingly, claims 1-16 are pending in the present application in which claim 1 is in independent form.  Applicant’s amendment to claims 1 and 4 had obviated the claim objections indicated in the previous office action.  Applicant’s amendment to the title has been accepted.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (U.S. Pub. 2014/0131862) in view of Moon et al. (U.S. Pub. 2004/0060970), both newly cited.
In re claim 1, Kuo discloses a semiconductor chip comprising: a semiconductor layer 110 having a first surface (an upper surface) (see paragraph [0020] and fig. 1); a 
forming an outermost surface of the semiconductor chip (see paragraph [0022] and fig. 1); a Copper pillar 154 extending in a thickness direction in the second insulating layer 190 such that the Copper pillar 154 is exposed upwardly from the outermost surface of the semiconductor chip, the Copper pillar made of a metal mainly containing Cu and electrically connected to the Copper conductive layer 144 (see paragraph [0021] and fig. 1); and an intermediate layer 152 formed between the Copper conductive layer 144 and the Copper pillar 154 (see paragraph [0021] and fig. 1).

    PNG
    media_image1.png
    577
    947
    media_image1.png
    Greyscale

Particularly, Kuo discloses that the intermediate layer 152 which is considered to be an under bump metallurgy interposed between the copper conductive layer 144 and the copper pillar 154 (see paragraph [0021] and fig. 1) but Kuo is silent to wherein the intermediate layer made of a material having a linear expansion coefficient smaller than a linear expansion coefficient of the Copper conductive layer and smaller than a linear expansion coefficient of the Copper pillar.
However, Moon discloses in a same field of endeavor, a semiconductor chip, including, inter-alia, wherein an under bump metallurgy 130 made of titanium is interposed between the copper pad 110 and the bump 155 (see paragraphs [0024]-[0033] and fig. 1E).  Moon further discloses that the titanium material of the under bump metallurgy 130 improves adhesion between the under bump metallurgy and the underlying copper pad and the titanium further decreases interfacial contact resistance 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to incorporate the teaching of Moon into the semiconductor chip of Kuo in order to enable the under bump metallurgy in the semiconductor chip of Kuo to be made of titanium because in doing so the titanium material of the under bump metallurgy would improves adhesion between the under bump metallurgy and the underlying copper conductive layer and the titanium further decreases interfacial contact resistance to the copper conductive layer by chemically reducing any oxide that may be present on the copper conductive layer and that the titanium also increases resistance to electro-migration (see paragraph [0024] of Moon).  Additionally, it would have been obvious to one of ordinary skill in the art to use the well-known titanium material for the under bump metallurgy because it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Since Kuo discloses the copper conductive layer and the coper pillar, and the titanium under bump metallurgy as taught by Moon has been incorporated into the semiconductor chip of Kuo, it follows that since the linear expansion coefficient of copper is about 16.7 (10-6/ °C) and the linear expansion coefficient of titanium is about 10.27 (10-6/°C), the intermediate layer (the under bump metallurgy made of a titanium material) would having a linear expansion coefficient that is smaller than the linear expansion coefficient of the Copper conductive layer and smaller than the linear KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1 above, Kuo in combination with Moon discloses wherein the linear expansion coefficient of the Copper conductive layer and the linear expansion coefficient of the Copper pillar are each is of about 16.7 (10-6/°C), and the linear expansion coefficient of the intermediate layer (which is titanium) is 10.27 (10-6/°C)) (see paragraph [0023] of Kuo and paragraph [0021] of Moon).
In re claim 7, as applied to claim 1 above, Kuo in combination with Moon discloses wherein the chip further comprising a bonding layer 156 for external connection formed on the Copper pillar 154, the bonding layer 156 having a layer made of a material (nickel) having a linear expansion coefficient (about 12.8 (10-6/°C)) smaller than the linear expansion coefficient of the Copper pillar at a part that is contiguous to the Copper pillar154 (see paragraph [0021] and fig. 1 of Kuo).
In re claim 8, as applied to claim 7 above, Kuo in combination with Moon discloses wherein the bonding layer includes an external bonding layer 158 that is used for flip chip bonding (see paragraphs [0005], [0021] and fig. 1 of Kuo).

In re claim 10, as applied to claim 9 above, Kuo in combination with Moon discloses wherein the second layer 158 is formed in a substantially spherical shape (see paragraph [0021] and fig. 1 of Kuo).
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (U.S. Pub. 2014/0131862) in view of Moon et al. (U.S. Pub. 2004/0060970), both newly cited, as applied to claim 1 above, and further in view of Tanaka et al. (U.S. Pub. 2018/0090461), of record.
In re claim 3, as applied to claim 1 above, Kuo and Moon are silent to wherein the intermediate layer includes a laminated structure including a first intermediate layer and a second intermediate layer that are laminated in this order from the Copper conductive layer, and the first intermediate layer has a linear expansion coefficient larger than a linear expansion coefficient of the second intermediate layer, and has a thickness larger than a thickness of the second intermediate layer.
However, Tanaka discloses in a same field of endeavor, a semiconductor chip, including, inter-alia, an intermediate layer 52 of the semiconductor chip including a laminated structure including a first intermediate layer 55 and a second intermediate layer 56 that are laminated in this order from the Cu conductive layer 26, -6/°C)) larger than a linear expansion coefficient of the second intermediate layer 56 (which is made of palladium, which is about 11.8 (10-6/°C)), and has a thickness (of about 5 µm) larger than a thickness of the second intermediate layer (of about 2 µm)  (see paragraph [0221] and fig. 4).  
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to incorporate the teaching of Tanaka into the semiconductor chip of Kuo to enable wherein the intermediate layer includes a laminated structure including a first intermediate layer and a second intermediate layer that are laminated in this order from the Copper conductive layer, and the first intermediate layer has a linear expansion coefficient larger than a linear expansion coefficient of the second intermediate layer, and has a thickness larger than a thickness of the second intermediate layer in the semiconductor chip of Kuo to be formed in order to prevent crack (see paragraph [0028] of Tanaka).
In re claim 4, as applied to claim 3 above, Kuo in combination with Moon and Tanaka discloses wherein the first intermediate layer 55 includes an Nickel (Ni) layer, and the second intermediate layer 56 includes a Palladium (Pd) layer (see paragraph [0221] and fig. 4 of Tanaka).
In re claim 5, as applied to claim 1 above, Kuo and Moon are silent to wherein the Copper pillar has a thickness of 20 µm to 60 µm.
However, Tanaka discloses that the Copper pillar 41 has a thickness of about 3 to 20 µm (see paragraph [0208] and fig. 4 of Tanaka).  
§ 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
In re claim 6, as applied to claim 1 above, Kuo and Moon are silent to wherein the Copper conductive layer has a thickness of 2 pm to 6 pm.
However, Tanaka discloses that some of the conductive layers of the semiconductor device can have a thickness of about 5 µm (see paragraph [0095]).  Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the thickness of the Cu conductive layer in the semiconductor chip of Kuo to be in a range about 2 µm to 6 µm by adapting the technique of Tanaka since it is respectfully submitted that there is no evidence indicating the thickness range of the Cu conductive layer is critical and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (U.S. Pub. 2014/0131862) in view of Moon et al. (U.S. Pub. 2004/0060970), both newly cited, as applied to claim 1 above, and further in view of Onai et al. (U.S. Pub. 2010/0164105), of record.
In re claim 11, as applied to claim 1 above, Kuo and Moon are silent to wherein the chip further comprising a barrier layer formed between the first insulating layer and the Copper conductive layer, the Copper conductive layer having a first surface and a second surface that is contiguous to the barrier layer, a circumferential edge on a second-surface side of the Copper conductive layer being away from a circumferential edge of the barrier layer toward an inward side of the barrier layer.
However, Onai discloses in a same field of endeavor, a semiconductor device, including, inter-alia, a barrier layer 7 formed between the first insulating layer 5 and the Copper conductive layer 8, the Copper conductive layer 8 having a first surface and a second surface that is contiguous to the barrier layer 7, a circumferential edge on the second-surface side of the Copper conductive layer 8 being away from a circumferential 

    PNG
    media_image2.png
    508
    790
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor chip of Kuo with the technique as taught by Onai in order to enable a barrier layer formed between the first insulating layer and the Copper conductive layer, the Copper conductive layer having a first surface and a second surface that is contiguous to the barrier layer, a circumferential edge on a second-surface side of the Copper conductive layer being away from a circumferential edge of the barrier layer toward an inward side of the barrier layer in the semiconductor chip of Kuo to be formed because in doing so would prevent wiring separation or crack (see Abstract of Onai).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (U.S. Pub. 2014/0131862) in view of Moon et al. (U.S. Pub. 2004/0060970), both newly cited, as applied to claim 1 above, and further in view of Yamada et al. (U.S. pub. 2014/0061704), of record.
In re claim 12, Kuo and Moon are silent to wherein a semiconductor package comprising a conductive member having a first surface and a second surface on an opposite side of the first surface; the semiconductor chip according to claim 1, flip-chip bonded to the first surface of the conductive member; and a sealing resin covering a part of the conductive member and the semiconductor chip.
However, Yamada discloses in a same field of endeavor, a semiconductor package comprising a conductive member 11b having a first surface and a second surface on an opposite side of the first surface; the semiconductor chip 10 according to claim 1, flip-chip bonded to the first surface of the conductive member 11b; and a sealing resin 22 covering a part of the conductive member 11b and the semiconductor chip 9 (see paragraph [0205] and fig. 8A-B).
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 13, Kuo and Moon are silent to a semiconductor package comprising: a conductive member having a first surface and a second surface on the opposite side of the first surface; the semiconductor chip according to claim 1, mounted on the first surface of the conductive member and in which the Copper pillar is connected to the first surface of the conductive member; and a sealing resin covering a part of the conductive member and the semiconductor chip.

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor chip of Kuo with the technique as taught by Yamada in order to enable a conductive member having a first surface and a second surface on the opposite side of the first surface; the semiconductor chip according to claim 1, mounted on the first surface of the conductive member and in which the Copper pillar is connected to the first surface of the conductive member; and a sealing resin covering a part of the conductive member and the semiconductor chip in Kuo to be formed because in doing so would improves reliability of the chip and improves heat dissipation.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art Id.
In re claim 14, Kuo and Moon are silent to a semiconductor package comprising a conductive member having a first surface and a second surface on an opposite side of the first surface; the semiconductor chip according to claim 1, mounted on the first surface of the conductive member and in which the Copper pillar is connected to the first surface of the conductive member; a bonding material that is formed between the conductive member and the Copper pillar and that is made of a metal mainly containing solder; and a sealing resin covering a part of the conductive member, the semiconductor chip, and the bonding material.
However, Yamada discloses in a same field of endeavor, a semiconductor package comprising a conductive member 11b having a first surface and a second surface on an opposite side of the first surface; the semiconductor chip 10 according to claim 1, mounted on the first surface of the conductive member 11b and in which the Copper pillar 8b is connected to the first surface of the conductive member 11b; a bonding material (solder) that is formed between the conductive member 11b and the Copper pillar 8b and that is made of a metal mainly containing solder; and a sealing resin covering a part of the conductive member, the semiconductor chip, and the bonding material (see paragraph [0205] and figs. 8A-B).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor chip of Kuo with the technique as taught by Yamada in order to enable a conductive member having a first surface and a second surface on an KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 15, as applied to claim 14 above, Kuo in combination with Moon and Yamada discloses wherein a part of the Copper pillar 8b is buried in the bonding material 22 (see paragraph [0205] and fig. 8B of Yamada).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (U.S. Pub. 2014/0131862) in view of Moon et al. (U.S. Pub. 2004/0060970), both newly cited, as applied to claim 1 above, and further in view of Hames et al. (U.S. Pub. 2018/0138138), newly cited.

However, Hames discloses in a same field of endeavor, a semiconductor chip, including, inter-alia, wherein the Copper pillar 430 has a height in a first direction of a thickness direction of the semiconductor chip and a width in a second direction perpendicular to the first direction, and the height of the Copper pillar 430 is larger than the width of the Copper pillar 430 (see paragraph [0016] and fig. 4C).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hames into the semiconductor chip of Kuo in order to enable the height of the Copper pillar is larger than the width of the Copper pillar because the configuration regarding about the shape of the Copper pillar was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed new scribe line was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), and MPEP 2144.04.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hatano et al.			U.S. Pub. 2019/0371695	Dec. 5, 2019.
Toyama			U.S. Pub. 2015/0162456	Jun. 11, 2015.
Kageyama et al.		U.S. Pub. 2016/0336277	Nov. 17, 2016.
Tsao et al.			U.S. Pub. 2019/0164920	May 30, 2019.
Chan et al.			U.S. Pub. 2012/0126368	May 24, 2012.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892